DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 7-11, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards (U.S. Publication No 2012/0096938, hereinafter Edwards) in view of Shpolyanskii (S.U. Patent No. 1809321, hereinafter SU).
	With respect to Claim 1, Edwards discloses a fluid level sensor system [the examiner is relying upon the embodiment of fig 15.  However many elements are not labeled.  For clarity the examiner will cite the corresponding reference numerals from fig 7 for details on the sensor 268, as fig 7 labels all subcomponents of the sensor] for sensing a fluid level in a well, the system comprising: a main body [74]; an inlet housing [30] coupled to the main body, the inlet housing having an internal chamber [170] in communication with an ambient environment [para 39] within the well [see abstract]; a bellows [100] disposed within the main body and in communication with the internal chamber of the inlet housing; a shaft [108] operatively coupled to the bellows to move linearly along an axis in accordance with expanding and contracting movements of the bellows;  a movable element [112] responsive to movement with the bellows [100]  and moveable in accordance with movement of the bellows the movable element formed by a first magnet [see para 48] mounted to an end of the shaft such that the first magnet moves linearly with the shaft within the main body; an external switch housing [250] connected adjacent to the main body, the external switch housing configured to house a stationary sensor [reed switch; para 59], the stationary sensor configured to sense a position of the first magnet to detect when the first magnet moves from a first position, indicating a first fluid level in the well, to a second position indicating a second fluid level within the well [112 physically pushes 87 into different positions] the stationary sensor disposed within the external switch housing such that the main body is disposed radially between the sensor and the shaft; and an indicator  [88/90] operably associated with the first magnet, and movable into position to be viewable when the first magnet is moved to the second position, to provide a visual indication that the second fluid level has been reached [see para 40].
	Edwards does not disclose that the sensor is positioned such that the sensor is disposed axially between the first magnet and the bellows within the first magnet in the second position.
	SU shows a similar level detector with magnet 5, bellows 6 and 7 whereby the sensor is positioned such that the sensor is disposed axially between the first magnet and the bellows within the first magnet in the second position.  Note that SU has a series of stationary sensors, and for many positions a sensor 2 will be axially between 5 and 6/7.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Edwards such that external housing 250 has a series of sensors that axially span the full range of motion that the magnet can traverse, for the benefit of more accurate magnet position detection.  
	With respect to Claim 3, Edwards discloses that the stationary sensor comprises a reed switch, see para 59.
	With respect to Claim 4, Edwards discloses that the sensor comprises a reed switch [see para 59] positioned adjacent a path of movement of the magnet as the magnet moves between the first and second position.
	With respect to Claim 7, Edwards discloses that the sensor [reed switch para 59] comprises a sensor configured to sense a magnet flux field generated by the magnet.  
	With respect to Claim 8, Edwards discloses that the sensor comprises a reed switch.
	With respect to Claim 9, Edwards discloses that the inlet housing further includes an air fitting [para 39] in communication with the internal chamber.
	With respect to Claim 10, Edwards discloses that including post [132] positioned within the main body for receiving a portion of the shaft therein and guiding linear movement of the shaft.
	With respect to Claim 11, Edwards discloses further comprising an O-ring [146] for providing a seal between an external surface of the post [132] and an internal surface of the main body.
	With respect to Claim 13, Edwards discloses that the sensor comprises a sensor configured to sense a changing flux field produced by the manet as the magnet moves between a first and second positions.  See para 59, reed switch.
	With respect to Claim 14, Edwards discloses further comprising: a mounting dome [82] operably associated with the inlet housing for housing the indicator; and a transparent dome coupled to the mounting dome, the indicator [92] being visible when the indicator is moved into a position adjacent the transparent dome.  See para 40.
	

Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards in view of Varga et al. (WO-9743604, hereinafter Varga).
	With respect to Claim 15, Edwards discloses a fluid level sensor system [see fig 15] for sensing a fluid level in a well, the system comprising: a main body [74]; a transparent component [92] operably associated with the main body; an inlet housing [30] coupled to the main body, the inlet housing having an internal chamber [170] in communication with an ambient environment within the well; a bellows [100] disposed within the main body and in communication with the internal chamber of the inlet housing; a shaft [108] secured to the bellows and moveable linearly within the main body in accordance with expanding and contracting movement of the bellows; a first magnet [112] carried at one end of the shaft; a stationary sensor [reed switch within 250, see para 59] configured to sense a changing magnetic flux generated by the first magnet as the first magnet moves from a first position, indicating a first fluid level in the well, to a second position indicating a second fluid level within the well; a housing [250] for housing the stationary sensor adjacent a path of travel of the magnet; and an indicator [88] operably associated with the shaft [108], and movable linearly into position to be viewable through the transparent component [92] when the first magnet is moved to the second position, to provide a visual indication that the second fluid level has been reached,
	Edwards does not disclose that the indicator includes a second magnet aligned linearly with the first magnet and configured such that the first magnet repulses the second magnet to form a gap therebetween and shift the indicator to be viewable.
	Varga discloses a first [22; fig 4] and second magnet [35, fig 4 and 5] such that second magnet aligned linearly with the first magnet and configured such that the first magnet repulses the second magnet to form a gap therebetween
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Edwards such that the indicator includes a second magnet aligned linearly with the first magnet and configured such that the first magnet repulses the second magnet to form a gap therebetween and shift the indicator to be viewable for the benefit of increased modularity, allowing the indicator to be created and replaced separately from the bellows/first magnet section.
	With respect to Claim 16, Edwards discloses that the sensor comprises a reed switch, see para 59.
	With respect to Claim 17, Edwards discloses further comprising a post [132] disposed within the main body [74] for guiding movement of the shaft [108] as the bellows [100] expands and contracts.
	With respect to Claim 18, Edwards discloses that the inlet housing includes a fitting [para 39] in communication with the internal chamber for enabling coupling with an external gas meter or pressure meter.
	With respect to Claim 19, Edwards discloses, further comprising: a mounting dome [82] coupled to the inlet housing; the transparent component including a transparent dome [92] coupled to the mounting dome; and wherein the housing [250] for the stationary sensor is coupled between portions of the mounting dome and the main body [74].
	With respect to Claim 20, Edwards discloses a method for sensing a fluid level in a well, the method comprising: using a bellows [100] disposed within a housing component [74] to sense a change in a fluid level within the well, using the bellows to linearly move an element [112], the element including a first magnet [see para 48]; using a sensor [reed switch, para 59] disclosed in a stationary position relative to the housing to sense a changing magnetic flux field generated by the magnet as the element is moved linearly in response to a changing fluid level within the well and shifting an indicator [88/90] responsive to movement of the magnet to provide a visual indication of the fluid level within the well.
	Edwards does not disclose that said shifting includes a second magnet by the first magnet repulsing the second magnet to displace the second magnet to form a gap between the first magnet and the second magnet and displace the indicator linearly to provide a visual indication of the fluid level within the well.
	Varga discloses a first [22; fig 4] and second magnet [35, fig 4 and 5] such that second magnet aligned linearly with the first magnet and configured such that the first magnet repulses the second magnet to form a gap therebetween
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Edwards such that said shifting includes a second magnet by the first magnet repulsing the second magnet to displace the second magnet to form a gap between the first magnet and the second magnet and displace the indicator linearly to provide a visual indication of the fluid level within the well  for the benefit of increased modularity, allowing the indicator to be created and replaced separately from the bellows/first magnet section.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Edwards and SU in further view of Varga).
	With respect to Claim 21, Edwards does not disclose the indicator including a second magnet aligned linearly with the first magnet and configured such that the first magnet repulses the second magnet to form a gap therebetween and shift the indicator to be viewable.
	Varga discloses a first [22; fig 4] and second magnet [35, fig 4 and 5] such that second magnet aligned linearly with the first magnet and configured such that the first magnet repulses the second magnet to form a gap therebetween
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify Edwards in the combination of Edwards and SU such that the indicator including a second magnet aligned linearly with the first magnet and configured such that the first magnet repulses the second magnet to form a gap therebetween and shift the indicator to be viewable for the benefit of increased modularity, allowing the indicator to be created and replaced separately from the bellows/first magnet section.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because all arguments either pertain to new limitations or Golladay.    Golladay is no longer relied upon and a new grounds of rejection addresses all the new claim limitations.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX T DEVITO whose telephone number is (571)270-7551. The examiner can normally be reached 10 am- 6 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEX T DEVITO/Examiner, Art Unit 2855                                                                                                                                                                                                        



/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855